Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are pending and examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are broadly drawn to a genus of Allium cepa mutants having reduced activity or reduced level of the AcDMR6 protein having at least 95% sequence identity to SEQ ID NO: 112 as compared to a wild-type Allium cepa plant, wherein the mutant Allium cepa plant has at least one non-natural mutation introduced into an AcDMR6 coding sequence comprising at least 95% sequence identity to SEQ ID NO: 113, and wherein the plant exhibits intermediate resistance to Peronospora destructor; seed/part/tissue of said plant; a method of producing said plants comprising introducing a non-natural mutation into dmr6 gene of SEQ ID NO: 113 and resulting reduced activity of SEQ ID NO: 112; said method wherein the mutation is achieved by by a mutagenic treatment, radiation treatment or a gene editing techniques; and a mutant Allium cepa plant produced by said method.
The specification describes the amino acid sequences of DMR6 protein from Arabidopsis thaliana and orthologs from several plant species (Fig. 1). The specification states that Arabidopsis DMR6 is required for downy mildew susceptibility (Example 1). The specification describes downy mildew resistant of the Arabidopsis dmr6 mutants, and the structure of the Arabidopsis DMR6 gene and two dmr6 mutant alleles (dmr6-1 and dmr6-2), showing a base change in exon 2 of dmr6-1 mutant, and T-DNA insertion into intron 2 of the mutant dmr6-2. The specification further describes complementation of the Arabidopsis thaliana dmr6-1 mutant with DMR6 from cucumber, spinach, lettuce and tomato (Figure 14). 
The specification describes SEQ ID NO: 113 as the wild type coding sequence from onion encoding AcDMR6 protein of SEQ ID NO: 112 ; SEQ ID NO: 115 as the Allium cepa dmr6 coding sequence with a C to T mutation at position  514 of the reference sequence of SEQ ID NO: 113, resulting in a change from Glutamine (Q) to a stop codon. The specification describes that such mutation in the plants induces intermediate resistance to powdery mildew diseases caused Peronospora destructor; said plant is homozygous for the mutated dmr6 gene. The specification also describes that the downregulation of the DMR6 gene expression can be achieved using RNAi in a transgenic onion plant having downy mildew resistance as a result of reduced AcDMR6 protein activity. The specification, however, fails to describe genus of Allium cepa mutants having non-natural mutations (including any number of nucleotide insertions, deletions, substitutions) introduced into any region along the dmr6 coding region, wherein the Allium cepa mutant plants would have unknown phenotypic characteristics. No domain or motif that confers resistance/susceptibility to downy mildew in Allium cepa is described in the specification. Therefore, the genus of mutations in the DMR6 coding sequence of SEQ ID NO: 113 are not adequately described in the specification. The specification also fails to describe other means and products necessary to reduce the activity of the DMR6 protein of SEQ ID NO: 112, to produce plants having intermediate resistance to the downy mildew disease. 
 Therefore, the specification fails to adequately describe the claimed mutant Allium cepa plants/seed and method of producing the plants.
The Federal Circuit court stated that a written description of an invention "requires a precise definition, such as by structure, formula [or} chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". Id.  Further, the court stated that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus". Id.  In the instant application, the disclosure of a single mutant onion plant having reduced activity of the DMR6 protein of SEQ ID NO: 112 as result of changing a C to T at position 514  of SEQ ID NO: 113, or having downregulated dmr6 coding sequence of SEQ ID NO: 113 by RNAi, wherein the mutant onion plant has resistance downy mildew does not provide adequate written description for the claimed genus of mutant Allium cepa plant having reduced enzymatic activity of AcDMR6 protein of SEQ ID NO: 112 resulted from any non-natural mutation introduced into the DMR6 gene of SEQ ID NO: 113 or sequences having at least 95% thereof, wherein the mutant Allium cepa plant has no known phenotype. The phenotypic characteristics of the mutant plants are unknown and unpredictable.
Therefore, the specification fails to describe a representative number of species of the claimed genus of Allium cepa plants/seed, tissues and parts thereof, and a genus of methods of obtaining onion plants comprising a genus of mutations in the coding sequence of SEQ ID NO: 113 or sequences having at least 95% sequence identity thereof, wherein the mutation results in reduced activity of the protein sequence of SEQ ID NO: 112 or sequences having at least 95% sequence identity thereof, and wherein the reduced activity results intermediate resistance to Peronospora destructor in the plant/seed, part or tissue. It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added). However, in the instant application, there is insufficient evidence of such an established structure-function correlation. Claims 10 and 17 are included in the rejection because the claims do not recite the Allium cepa plant is homozygous for SEQ ID NO: 114 (Figs.18-21).
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 112(a), Scope of enablement
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant Allium cepa plant having reduced activity of the DMR6 protein of SEQ ID NO: 112 as result of mutation changing a C to T at position 514  of SEQ ID NO: 113, or having downregulated DMR gene of SEQ ID NO: 113 by RNAi, does not enable a mutant Allium cepa plant/seed/part or tissue comprising any mutation in the coding region of the dmr6 gene of SEQ ID NO: 1 that reduced activity of the protein of SEQ ID NO: 112.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims are broadly drawn to a genus of Allium cepa mutants having reduced activity or reduced level of the AcDMR6 protein having at least 95% sequence identity to SEQ ID NO: 112 as compared to a wild-type Allium cepa plant, wherein the mutant Allium cepa plant has at least one non-natural mutation introduced into an AcDMR6 coding sequence comprising at least 95% sequence identity to SEQ ID NO: 113, and wherein the plant exhibits intermediate resistance to Peronospora destructor; seed/part/tissue of said plant; a method of producing said plants comprising introducing a non-natural mutation into dmr6 gene of SEQ ID NO: 113 and resulting reduced activity of SEQ ID NO: 112; said method wherein the mutation is achieved by a mutagenic treatment, radiation treatment or a gene editing techniques; and a mutant Allium cepa plant produced by said method.
	The specification provides guidance for the identification of the dmr6 coding sequence of SEQ ID NO: 113 encoding SEQ ID NO: 112 from Allium cepa; mutant Allium cepa plant/seed/part/tissue comprising a C to T mutation at position  514 of SEQ ID NO: 113, resulting in a change from Glutamine (Q) to a stop codon, thereby reducing activity of the DMR6 of SEQ ID NO: 112; said Allium cepa plant is homozygous for the mutated dmr6 gene of SEQ ID NO: 114 and exhibits resistance to Peronospora destructor. The specification also provides guidance for mutant Allium cepa plant/seed/part/tissue comprising downregulated SEQ ID NO: 113 via RNAi, thereby blocking expression and activity of SEQ ID NO: 112. 
The specification, however, fails to provide guidance for the production of the genus of Allium cepa mutants having non-natural mutations (including any number of nucleotide insertions, deletions, substitutions) introduced into any region along the coding sequence of SEQ ID NO: 113, wherein the plant would have unknown phenotypic characteristics. The specification does not provide guidance for other means and products (such as radiation and gene editing techniques) necessary to reduce the activity of the DMR6 protein of SEQ ID NO: 112, to produce plants having intermediate resistance to the downy mildew disease. The conserved domain (except the nucleotide position corresponding to 514 of SEQ ID NO: 1), the promoter or activated repressor element for Allium cepa dmr6 gene are neither disclosed nor known in the prior art. In addition, the sequence search results do not reveal any sequence identity between SEQ ID NO: 113 or 112 and any other known DMR6 gene/protein. 
Neither the instant specification nor the prior art provides sufficient guidance for where and how to modify the coding sequence SEQ ID NO: 113  (except the mutation of C to T at nucleotide position 514) to achieve reduced activity of the protein in Allium cepa plants.  In addition, the specification fails to identify structural domains common to all DMR6 proteins that can be modified so that reduced level or activity of the protein can be achieved in Allium cepa plants. Neither the specification nor the prior art provides guidance for other than the method of directly silencing via RNAi the dmr6 coding sequence of SEQ ID NO: 113. 
Furthermore, the state of the prior teaches that mutating a dmr6 does not necessarily result in increased resistance to fungal pathogens. See, for example, Vogel, JP (Plant Cell (2002) 14:2095-2106; Applicant’s IDS) who teach that in dmr6, a pectate lyase gene is mutated resulting in an altered composition of the plant cell which didn’t block penetration by fungus. 
Therefore, given the broad scope of the claims, the limited guidance, the state of the art and unpredictability as discussed above, one would not be able to practice the claimed invention without undue experimentation. See, in re Wands (858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Remarks
No claim is allowed.

The art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrewijn et al (US 8,119,856) Allium cepa plants that are resistant to downy mildew onion caused by the fungus Peronospora destructor (Pd) due the presence of Pd locus that is homozygous in the plant and process for producing said downy mildew resistant plants.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662